                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF IOWA

 UNITED STATES OF AMERICA,
                                              No. 2:19-cr-01035-CJW-MAR-1
        Plaintiff,

 vs.
                                         MOTION FOR DOWNWARD
 HOWARD DAVID DERBY,                   DEPARTURE AND/OR VARIANCE

        Defendant.


       The Defendant, by and through his undersigned counsel, moves the Court to

depart or vary downward because the offense level determined by the United States

Probation Office substantially overstates the seriousness of the offense; and based

on offense characteristics and mitigating circumstances, pursuant to USSG §5K2.0

and/or 18 USC § 3553(a):

       1.     Sentencing in this matter has been set for July 6, 2020. Pursuant to

the Court’s Order of January 28, 2020, the Defendant hereby files his Motion for

the Court to depart or vary downward from the guideline calculation set forth in

the PSIR.

       2.     USPO established a Total Offense Level 20; Criminal History

Category I resulting in a guideline imprisonment range of 33 to 41 months.

       3.     Defendant hereby requests that the Court grant a downward departure

or variance due to a combination of factors, which are set forth below. These


                                          1
factors along with supporting exhibits and applicable law are more thoroughly

discussed in Defendant’s Sentencing Memorandum also filed on today’s date.

      4.     H. David Derby, should receive a downward departure for the

overstated seriousness of offense under USSG §2B1.1 (note 21(C)); and for the

combination of two or more offender characteristics or other circumstances,

pursuant to USSG §5K2.0(a)(2)(B).

      5.     Should the Court determine that these factors do not justify downward

departure; defendant maintains that he should still receive a downward variance

under 18 USC § 3553 (a), taking into consideration all identified offender

characteristics and circumstances of the case at bar.

      6.     Defendant requests a reduction in the Total Offense Level by at least 9

through reduction or elimination of specified enhancements or by downward

departure and/or variance. Bringing the Total Offense Level to no more than 11;

Criminal History I, resulting in an advisory guideline imprisonment range of no

more than 8 to 14 months within Zone B.

      7.     A separate memorandum in support of this Motion is being filed on

this date; so that the Court is fully briefed on the applicable law in the context of

the Sentencing Guidelines and the range of options available to the Court.




                                           2
              WHEREFORE, Defendant prays this Court to grant a downward departure

    or variance based on a combination of all the factors and circumstances set forth

    above.

The undersigned hereby certifies that a true copy of the                  Respectfully submitted,
foregoing instrument was served upon each of the attorneys of
record of all of the parties, or upon pro se parties, to the above-       /s/ Adrian A. Haughton
entitled cause by:                                                        Nidey Erdahl Meier & Araguás, PLC
_ U.S. Mail Fax _Hand Delivered _Overnight Courier X CM-ECF               425 2nd Street
__/s/ Adrian Haughton_(Date) ___6/29/2020_________
                                                                          Suite 1000
                                                                          Cedar Rapids, IA 52401
                                                                          Tele: 319-369-0000
                                                                          ahaughton@eiowalaw.com
                                                                          ATTORNEY FOR DEFENDANT




                                                                      3
